Dissenting Opinion by
Mr. Justice Bell:
Section 2 of the Uniform Declaratory Judgments Act of June 18, 1923, P.L. 840, provides: “Any person . . . whose rights, status, or other legal relations are affected* by a statute, municipal ordinance, . . . may have determined any question of construction or validity arising under the . . . statute, ordinance, . . . and ob*70tain a declaration of rights, status, or other legal relations thereunder.” “Person” has been interpreted to include a township and an authority: White Oak Borough Authority v. McKeesport, 379 Pa. 266, 108 A. 2d 760.
I agree with the majority opinion that we certainly should not ordinarily entertain a declaratory judgment proceeding sur a petition by a Township to interpret the meaning or to adjudicate the constitutionality of a Township Ordinance. The Courts of Pennsylvania, for practical reasons and as a result of practical experience, have found it wise and necessary to restrict declaratory judgment proceedings; otherwise the Courts would be swamped with such proceedings, many of which would not or could not or do not include a statement of material facts which were then in existence or subsequently arise. However, this is one of those cases where (§5 of) the Ordinance creates such unusual and inevitable problems and hardships, and the threatened injury to landowners and to present and prospective trailer coach owners is so immediate and so great that this declaratory judgment proceeding is, in my opinion, both appropriate and justifiable.
The present Ordinance is in reality a trailer park Ordinance, but it includes in its provisions (Section 5) : “No person shall occupy any trailer coach for sleeping or living quarters outside a duly permitted trailer park* . . .”
Why should this declaratory judgment proceeding be allowed?
A man may own 1, 5, 10 or 25 acres, with no residence nearby, and yet be prohibited by the Ordinance from occupying on his own property his own trailer coach for sleeping or living quarters. He may be *71willing, if arrested and convicted by a justice of the peace, to pay a small $10 or $50 fine (because he is in the nature of a first offender or for any other reason) without questioning the validity or constitutionality of the Ordinance; or, as in this case, the authorities may not arrest the offender and consequently the constitutionality of the Act may never be raised by a favored offender who is not arrested or is penalized by a small fine. What is the likely or inevitable result? A person may wish to buy land and also to purchase a trailer and to use it for sleeping or living quarters on his own land. The record does not disclose the market value of land in this Township but land, depending on its location and the times, may cost $1,000 to $20,000 an acre; a trailer coach costs many thousands of dollars. Under the majority opinion it is clear that such a prospective purchaser would be without status, legal or equitable, and would have no equitable or legal remedy to test the constitutionality of this Ordinance until (1) he had spent a small fortune to buy land and/or a trailer coach, and (2) he was thereafter arrested and convicted of violating this Ordinance-even though, as in the present case, the Board of Commissioners or other proper official gave him advance notice that the use of such a trailer coach would be in violation of the Ordinance and would subject the violator to the fines and penalties provided therein.* This is so obviously inequitable and unjust as to make it clear that the present action is the only action which is available (a) to protect trailer coach owners and purchasers, and (b) to render equity and justice.
*72The law is accurately stated in Lifter Estate, 377 Pa. 227, 228, 103 A. 2d 670: “In Eureka Casualty Co. v. Henderson, 371 Pa. 587, 92 A. 2d 551, Mr. Chief Justice Stekn said (pages 591, 592) : . whether or not a court will take jurisdiction of a petition for a declaratory judgment or decree is purely a matter of judicial discretion ... It was said in Capital Bank and Trust Company’s Petition, 336 Pa. 108, 111, 6 A. 2d 790, 792: “. . . the vital factor in the assumption of jurisdiction is the presence of antagonistic claims indicating imminent and inevitable litigation, coupled with a clear manifestation that the declaration sought will be a practical help in ending the controversy : . . .” ’
“The facts in the instant case bring it within the aforesaid requirements; the problems involved are so unusual and difficult, litigation was so imminent and inevitable, and the peril to the Federation was so great and immediate that we consider this to be an appropriate matter for a declaratory judgment.”
In the instant case defendants have been informed they were violating the Ordinance and were subject to the fines and penalties provided therein. Litigation is both imminent and inevitable, the circumstances are important and very unusual, the peril to defendants, as well as to all owners and prospective owners of trailer coaches, is immediate and great.
A Damocletian sword (as well as severe criminal penalties) is suspended threateningly over the head of the present defendants and of other landowners and prospective landowners who wish to use, or buy and xxse, a trailer coach for sleeping or living qxiarters on their own land, no matter how far that trailer may be removed from any other dwelling. One may appropriately ask whether many authorities throxxghout Pennsylvania haven’t forgotten the Constitutional guarantees of private property which for centuries has *73been one of the great pillars or hallmarks of Western civilization.
The facts and circumstances of this case are so unusual and the threatened injury is so great and so inevitable, that I am convinced this is a proper case for a declaratory judgment — indeed the proceeding is not only justifiable but necessary. It is necessary because there is no adequate remedy in equity or at law — except by a declaratory judgment proceeding— which can render equity and justice and adequately protect present trailer coach owners from this cumulative penal Ordinance and prospective landowners and/or trailer coach owners from irreparable injury. Section 5, as drawn, has no reasonable and necessary relation to public health or safety (or even to general welfare) and is clearly and unquestionably unconstitutional.* Schmalz v. Buckingham Township Zoning Board, 389 Pa. 295, 132 A. 2d 233; Archbishop O’Hara’s Appeal, 389 Pa. 35, 131 A. 2d 587; Menger v. Pass, 367 Pa. 432, 80 A. 2d 702.
I would hold that this declaratory judgment proceeding is appropriate and justified; I would declare §5 of the Ordinance unconstitutional; and I would reverse the case on the merits.
Mr. Justice Musmanno joins in this dissenting opinion.

 Italics throughout, ours.


 The reason for this prohibition is obvious — very few people, if any, would like to have a trailer borne next door to tbeir home.


 A violator “. . . shall, upon conviction ... be sentenced to pay a fine or penalty of not less than Ten ($10.00) Dollars nor more than One Hundred ($100.00) Dollars for each offense, or in default of payment shall be committed to the . . . county prison for a term of not less than ten (10) days nor more than ninety (90) days.”


 This does not mean that a trailer Ordinance which is clearly related to health or safety would not be Constitutional — such a decision will be made when and if such a problem is presented to the Court.